Exhibit 99.1 News Release FOR IMMEDIATE RELEASE MAY 3, 2012 CHESAPEAKE ENERGY CORPORATION CONFIRMS SEC INFORMAL INQUIRY OKLAHOMA CITY, OKLAHOMA, MAY 3, 2012 – Chesapeake Energy Corporation (NYSE: CHK) today confirmed that the company and its Chairman and CEO, Aubrey K. McClendon, have been notified by the Securities and Exchange Commission (SEC) that its Fort Worth Regional Office has commenced an informal inquiry and requested that the company and Mr. McClendon retain certain documents. The SEC noted in its request, which was received yesterday, that its inquiry should not be construed as an indication that any violation of the federal securities laws has occurred.The company and Mr. McClendon intend to cooperate with the SEC in responding to its inquiry. Chesapeake Energy Corporation (NYSE:CHK) is the second-largest producer of natural gas, a Top 15 producer of oil and natural gas liquids and the most active driller of new wells in the U.S.Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S.Chesapeake owns leading positions in the Barnett, Haynesville, Bossier, Marcellus and Pearsall natural gas shale plays and in the Eagle Ford, Utica, Granite Wash, Cleveland, Tonkawa, Mississippi Lime, Bone Spring, Avalon, Wolfcamp, Wolfberry and Niobrara unconventional liquids plays.The company has also vertically integrated its operations and owns substantial marketing, midstream and oilfield services businesses directly and indirectly through its subsidiaries Chesapeake Energy Marketing Inc., Chesapeake Midstream Development, L.P. and Chesapeake Oilfield Services, L.L.C. and its affiliate Chesapeake Midstream Partners, L.P. (NYSE:CHKM).Further information is available at www.chk.com where Chesapeake routinely posts announcements, updates, events, investor information, presentations and news releases. This news release includes "forward-looking statements" that give Chesapeake's current expectations.Although we believe the expectations reflected in our forward-looking statements are reasonable, we can give no assurance they will prove to have been correct.They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties, and actual results may differ from the expectation expressed.We caution you not to place undue reliance on our forward-looking statements, which speak only as of the date of this news release, and we undertake no obligation to update this information. INVESTOR CONTACTS: MEDIA CONTACTS: CHESAPEAKE ENERGY CORPORATION Jeffrey L. Mobley, CFA John J. Kilgallon Michael Kehs Jim Gipson 6100 North Western Avenue (405) 767-4763 (405) 935-4441 (405) 935-2560 (405) 935-1310 P.O. Box 18496 jeff.mobley@chk.com john.kilgallon@chk.com michael.kehs@chk.com jim.gipson@chk.com Oklahoma City, OK 73154
